Case 2:19-cv-00090-JRG Document 423 Filed 10/29/20 Page 1 of 6 PageID #: 39098




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       MARSHALL DIVISION


PERSONALIZED MEDIA
COMMUNICATIONS, LLC

                        Plaintiff,

v.
GOOGLE LLC.
                        Defendant                         Case No.: 2:19-cv-90-JRG



             JOINT NOTICE TO AMEND JOINT PROPOSED PRETRIAL ORDER

        Plaintiff Personalized Media Communications, LLC and Defendant Google LLC hereby

serve this notice to amend the Stipulations on Trial Management Procedures in the Joint

Proposed Pretrial Order [Docket No. 354]. The amended sections B.2, B.3, B.4, B.5, B.6, and

B.7 are as follows:

        2.         Demonstratives for Opening and Direct Examination. The parties will exchange

copies of all forms of demonstratives that they plan to use during direct examination—but not for

cross-examination, a party’s examination of its own witness that the opposing party has called

adversely, or closing statements—by 6:30 PM Central Time on the night before their intended

use. The parties shall exchange objections to these demonstratives by 8:30 PM Central Time on

the day the demonstratives are received. Non-substantive corrections of typographical type errors

to demonstratives may be made prior to use, as long as these edits or corrections are reasonably

disclosed in advance of their use.

                   a.        Demonstratives that the parties plan to use during opening statements will

                             be exchanged at 5:00 PM Central Time on the night before their intend



                                                      1
7690106v2/016239
Case 2:19-cv-00090-JRG Document 423 Filed 10/29/20 Page 2 of 6 PageID #: 39099




                         use. The parties shall exchange objections to these demonstratives by 8:00

                         PM Central Time on the day the demonstratives are received.

                   b.    This stipulation applies to demonstratives specifically created for the

                         purpose of the trial and for illustrative purposes only, and do not include

                         (1) demonstratives created in the courtroom during testimony or opening

                         at trial; or (2) the enlargement, highlighting, ballooning, underlining, or

                         the like, of trial exhibits or transcripts of trial testimony, or transcripts of

                         deposition testimony for which objections have been cleared.

                   c.    Demonstratives need not be included in the parties’ respective exhibit

                         lists.

                   d.    Neither party will use the other party’s own demonstratives before they

                         are used by the disclosing party.

         3.        Non-Documentary and/or Live Demonstratives. The parties will make available

for inspection all non-documentary demonstratives or live demonstratives, such as physical

exhibits, physical prior art or physical products, that they plan to use during direct examination

or during opening or closing statements—but not for cross-examination or a party’s examination

of its own witness that the opposing party has called adversely—by 6:30 PM Central Time two

nights before their intended use. The parties shall exchange objections to these non-documentary

demonstratives or live demonstratives by 8:30 PM Central Time on the night before their

intended use. Demonstratives previously displayed in the course of the trial need not be disclosed

again.




                                                    2
7690106v2/016239
Case 2:19-cv-00090-JRG Document 423 Filed 10/29/20 Page 3 of 6 PageID #: 39100




        4.         Witnesses. The parties will identify witnesses to be called live and by deposition

(in the reasonably anticipated order of call) at 6:30 PM Central Time two nights before the day

of trial during which the witnesses are expected to testify.

        5.         Deposition Designations.    For each witness that a party intends to call by

deposition, the party shall, by 6:30 PM Central Time two calendar days prior to the date the party

intends to call such witness, provide the other side with a list of final designations that will be

played. The receiving party shall provide a final list of objections and counter-designations by

8:30 PM Central Time the same day.

                      •   Witnesses presented by video will be divided by the actual time for

                          designations and counter-designations by each party.

                      •   The party who seeks to introduce the deposition testimony will be

                          responsible for preparing the video clips to be played, including the

                          counter-designations made by the other side.

                      •   Any deposition testimony may be used at trial for the purpose of

                          impeachment, regardless of whether a party specifically identified that

                          testimony on its list of deposition designations, if the testimony is

                          otherwise competent for such purpose.

        6.         Disclosing Exhibits for Use with Witnesses. At 6:30 PM Central Time on the day

prior to each trial day, each party will disclose to the other party, for each expected witness, any

exhibits that it intends to use with that witness during direct examination. This stipulation does

not apply to witnesses called adverse. The parties’ disclosures will reflect a good faith estimate

of the exhibits that will be used with a particular witness and reasonable efforts will be made to

streamline disclosures such that they do not include excessive numbers of exhibits that do not



                                                   3
7690106v2/016239
Case 2:19-cv-00090-JRG Document 423 Filed 10/29/20 Page 4 of 6 PageID #: 39101




ultimately get used. At 8:30 PM Central Time on the day prior to each trial day, the non-offering

party shall notify the offering party of any objections to the proposed exhibits.

        7.         Resolution of Objections. The parties will meet and confer regarding any

objections at 9:00 PM Central on the night the objections are exchanged. Any unresolved

objections will be raised with the Court by email directed to the Court’s law clerk(s) no later than

10:00 PM Central Time for resolution the next morning outside the presence of the jury.




 Dated: October 29, 2020                          Respectfully submitted,

                                                  By: __s/Joseph S. Grinstein

                                                        Arun Subramanian
                                                        New York State Bar No. 4611869
                                                        Tamar Lusztig
                                                        New York State Bar No. 5125174
                                                        Geng Chen
                                                        New York State Bar No. 5377262
                                                        SUSMAN GODFREY L.L.P.
                                                        1301 Avenue of the Americas, 32nd Fl.
                                                        New York, NY 10019-6023
                                                        Telephone: (212) 336-8330
                                                        asubramanian@susmangodfrey.com
                                                        tlusztig@susmangodfrey.com
                                                        gchen@susmangodfrey.com

                                                        Joseph S. Grinstein
                                                        Texas State Bar No. 24002188
                                                        SUSMAN GODFREY L.L.P.
                                                        1000 Louisiana, Suite 5100
                                                        Houston, TX 77002-5096
                                                        Telephone: (713) 653-7820
                                                        Fax: (713) 654-6666
                                                        jgrinstein@susmangodfrey.com

                                                        Meng Xi
                                                        California State Bar No. 280099
                                                        SUSMAN GODFREY L.L.P.
                                                        1900 Avenue of the Stars, Ste. 1400
                                                        Los Angeles, CA 90067

                                                 4
7690106v2/016239
Case 2:19-cv-00090-JRG Document 423 Filed 10/29/20 Page 5 of 6 PageID #: 39102




                                              Telephone: (310) 789-3100
                                              Fax: (310) 789-3150
                                              mxi@susmangodfrey.com

                                              Floyd G. Short
                                              W.A. Bar No. 21632
                                              Rachel S. Black
                                              W.A. Bar No. 32204
                                              SUSMAN GODFREY L.L.P.
                                              1201 Third Avenue, Suite 3800
                                              Seattle, WA 98191
                                              Telephone: (206) 516-3880
                                              Fax: (206) 516-3883
                                              fshort@susmangodfrey.com
                                              rblack@susmangodfrey.com

                                              S. Calvin Capshaw
                                              Texas Bar No. 03783900
                                              Elizabeth L. DeRieux
                                              Texas Bar No. 05770585
                                              CAPSHAW DERIEUX LLP
                                              114 E. Commerce Avenue
                                              Gladewater, TX 75647
                                              Telephone: (903) 233-4826
                                              ccapshaw@capshawlaw.com
                                              ederieux@capshawlaw.com

                                              Dmitry Kheyfits
                                              New York State Bar No. 4743795
                                              KHEYFITS BELENKY LLP
                                              1140 Avenue of the Americas, 9th Floor
                                              New York, NY 10036
                                              Telephone: (212) 203-5399
                                              dkheyfits@kblit.com

                                              Timothy R. DeWitt (Pro Hac Vice)
                                              VA Bar No. 40522
                                              24IP LAW GROUP USA, PLLC
                                              424 Fourth Street, Suite C2
                                              Annapolis, MD 21403
                                              Tel.: (410) 212-2539
                                              Fax: (410) 295-5096
                                              tdewitt@24ipusa.com

                                          Attorneys for Personalized Media
                                          Communications, LLC


                                      5
7690106v2/016239
Case 2:19-cv-00090-JRG Document 423 Filed 10/29/20 Page 6 of 6 PageID #: 39103




                                  CERTIFICATE OF SERVICE

          I certify that on October 29, 2020, a copy of the foregoing was served on the parties to

this action by electronically filing true and correct copies with the Clerk of the Court using the

CM/ECF system which automatically sent notification by e-mail of such filing to the counsel of

record.


                                                             s/ Joseph S. Grinstein
                                                             Joseph S. Grinstein




                                                 6
7690106v2/016239
